[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR REARGUMENT, ETC. (#129)
The motion is granted. The court answered the questions posed
1. (A) yes.
(B) yes. If he vacates the premises prior to transfer of title, he shall notify his attorney immediately so that the parties' interest in the premises may continue to be insured and secured. If the parties cannot agree, either party may seek a further articulation.
(C) Whatever is necessary to complete transfer of title and payment of the sum ordered.
2. The defendant was ordered to pay his debts, including the Visa bill of $7,329. Since this would relieve the plaintiff of her entire Mastercard obligation, the court orders the parties to share the $3,397.81 portion of the account equally, i.e. the plaintiff shall contribute $1,698.90 either from the real estate net proceeds or the sum certain if the defendant acquires title to their real estate.
HARRIGAN, J. CT Page 1326